DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "said casing" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond (4796788) in view of Takahashi (5145083).
Regarding claim 1, Bond discloses a liquid container comprising: a first storage level (25) configured to store the liquid; and a second pressurization level (26) configured to receive a gas in order to keep the first level under pressure (col. 3, lines 53-58), wherein the first and second levels can be stored flat when empty of gasified liquid and gas (Figs. 2 and 3), wherein the first level has a first pouch (22 and 23) with a first non-return connection part (27), wherein the second level has a second pouch (21 and 22) with a second non-return connection part (28).
Bond DIFFERS in that it does not disclose wherein the first connection part and or the second connection part comprises: a first connector body, a first base configured to move inside the first connector body, a non-waterproof first stop included within the first connector body to limit the movement of the first base in a first direction of the first connector body, a first waterproof shoulder included within the first connector body to limit movement of the first base in a second direction of the first connector body and to prevent fluid return from the first pouch and or the second pouch, and a first connector configured to connect to a third connection part of a fluid injection and or extraction system. Attention, however, is directed to the Takahashi reference, which discloses a first connection part (50) and or a second connection part (50) comprises: a first connector body (P and J), a first base (70) configured to move inside the first connector body, a non-waterproof first stop (52) included within the first connector body to limit the movement of the first base in a first direction of the first connector body (Fig. 16), a first waterproof shoulder (57) included within the first connector body to limit movement of the first base in a second direction of the first connector body and to prevent fluid return (Fig. 6), and a first connector (P) configured to connect to a third connection part (300) of a fluid injection and or extraction system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Bond reference in view of the teachings of the Takahashi reference by employing a first connector, a first base, a stop, a shoulder, a first connector, and a third connection part for the purpose of providing a fluid extraction mechanism for extracting fluid from the inner pouch.
Regarding claim 3, the first connection part and or the second connection part further comprises a first rod (301 of Takahashi) extending from said first base in the second direction (Fig. 15 of Takahashi), said first rod being configured to prevent BIRCH. STEWART. KOLASC H & BIRCH. LLPPCL'PCL'tknApplication No.: NEWDocket No.: 6670-0120PUSIPage 4 of 8sealing contact between said first base and said first shoulder once the first connection part is connected to said third connection part (Fig. 15 of Takahashi).
Regarding claims 4 and 20, said first and second non-return connection parts (50 of Takahashi) are integrated (Fig. 5 of Takahashi).
Regarding claim 11, the first storage level is contained in the second storage level (Fig. 5 of Takahashi).
Regarding claim 12, the first and second levels are juxtaposed (Fig. 6 of Bond).
Regarding claim 13, the first and second levels have a common wall (22 of Bond).
Regarding claim 14, the container is configured to contain a gasified liquid and wherein the first level is configured to store the gasified liquid so as to retain the gaseous properties of said gasified liquid (the edges of the pouches are heat sealed, making them suitable for containing a gasified liquid; col. 6, lines 23-28 of Bond).
Claims 2, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of Takahashi as applied to claim 1 above, and further in view of Lyon et al. (20150102058).
Regarding claim 2, the first and second levels can be stored flat when empty of gasified liquid and gas (Fig. 2 of Bond).
The modified Bond DIFFERS in that it does not disclose the first and second levels can be stored flat when empty of gasified liquid and gas with a thickness of less than 5 cm. Attention, however, is directed to the Lyon reference, which discloses first and second levels can be stored flat when empty of gasified liquid and gas with a thickness of less than 5 cm (par. 0181).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bond reference in view of the teachings of the Lyon reference by configuring the container to have a flattened thickness of less than 5 cm for the purpose of minimizing the size of the container.
Regarding claim 18, the first connection part and/or the second connection part further comprises a first rod (301 of Takahashi) extending from said first base in the second direction, said first rod being configured to prevent sealing contact between said first base and said first shoulder once the first connection part is connected to said third connection part (Fig. 15 of Takahashi).
Regarding claim 19, said first and second non-return connection parts (50 of Takahashi) are integrated (Fig. 5 of Takahashi).
Claims 5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of Takahashi as applied to claim 1 above, and further in view of Owen (2687158).
Regarding claim 5, the modified Bond DIFFERS in that it does not disclose the container further comprising an envelope configured to hold said first and second levels in a maximum volume, said envelope being configured to be stored flat. Attention, however, is directed to the Owen reference, which discloses a container comprising an envelope (23) configured to hold first and second levels in a maximum volume (Fig. 7), said envelope being configured to be stored flat. Owen teaches that an envelope provides strength and impact resistance to a container (col. 2, lines 28-31).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bond reference in view of the teachings of the Owen reference by employing an envelope for the purpose of adding strength and impact resistance to the container.
Regarding claim 7, said casing has an opening (18 of Owen; Fig. 6 of Owen) for the passage of the first non-return connection part and or the second non-return connection part.
Regarding claim 8, said envelope is detachable from said first and second levels by unfastening straps (27 of Owen) and fasteners (26 of Owen).
Regarding claim 9, said envelope has an opening (25 of Owen) for the introduction and extraction of said first and second levels.
Regarding claim 10, said opening is reversible in opening and closing (i.e. the opening can be opened and closed using fasteners, 26, and straps, 27).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bond in view of Takahashi and Owen as applied to claim 5 above, and further in view of Lyon et al. (20150102058).
Regarding claim 6, said envelope is configured to be stored flat because it is in the form of an envelope (Fig. 6 of Owen).
The modified Bond DIFFERS in that it does not disclose said envelope is configured to be stored flat with a thickness of less than 5 cm. Attention, however, is directed to the Lyon reference, which discloses a container (154) having a flattened thickness of less than 5 cm (par. 0181).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Bond reference in view of the teachings of the Lyon reference by configuring the container to have a flattened thickness of less than 5 cm for the purpose of minimizing the size of the container.
Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610. The examiner can normally be reached Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONNELL A LONG/Primary Examiner, Art Unit 3754